                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 ROY CARLUS RILEY AND                           )
 J AND R MANUFACTURING, INC.,                   )
                                                )
                  Plaintiffs,                   )      Case No. 1:18CV00007
                                                )
 v.                                             )      OPINION AND ORDER
                                                )
 TERESA B. BARRINGER, ET AL.,                   )      By: James P. Jones
                                                )      United States District Judge
                  Defendants.                   )

        Timothy W. McAfee, The McAfee Law Firm, Big Stone Gap, Virginia, for
 Plaintiffs; James B. Lees, Jr., Hunt & Lees, L.C., Charleston, West Virginia, Al
 Holifield, Holifield Janich Rachal Ferrera, PLLC, Knoxville, Tennessee, and John
 E. Jessee, Jessee, Read & Howard, P.C., Abingdon, Virginia, for Defendant Teresa
 B. Barringer.

       The plaintiffs, a business corporation and its president, allege in this case

 that defendant Teresa B. Barringer was a long-time company employee in charge

 of the company’s finances and a fiduciary of the company’s retirement plan. It is

 claimed that she engaged in a fraudulent scheme to embezzle money from the

 company and pay portions of it into her own retirement account, as well as to

 embezzle money from the retirement accounts of other plan beneficiaries,

 including the president, Roy Carlus Riley.         The plaintiffs’ action and the

 jurisdiction of this court are based on sections 409 and 502(a) of the Employee




Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 1 of 14 Pageid#: 715
 Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and

 1132(a)(2).

         Barringer has filed a Counterclaim, which the plaintiffs have moved to

 dismiss, along with Barringer’s demands for punitive damages and attorneys’ fees.

 For the reasons that follow, I will grant the plaintiffs’ motion in part and deny it in

 part.

                                           I.

         The Counterclaim alleges the following facts, which I must accept as true for

 the purpose of deciding the Motion to Dismiss.

         Plaintiff Riley is the president and sole shareholder of plaintiff J and R

 Manufacturing, Inc. (“J&R”). In the first cause of action asserted in the her

 Counterclaim, Barringer alleges that Riley authorized Barringer to execute

 negotiable instruments and other documents on Riley’s behalf and in Riley’s name

 during the course of Barringer’s employment with J&R. Due to J&R’s financial

 difficulties, Riley directed Barringer to make loans to J&R out of Riley and

 Barringer’s personal funds. At the time Riley directed Barringer to make the loans

 to J&R, he did not intend that J&R would repay Barringer.               With Riley’s

 knowledge and permission, Barringer withdrew a total of $581,880.85 from her

 retirement account and her personal funds and deposited it in J&R’s bank account.

 J&R has not repaid that money to Barringer.


                                           -2-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 2 of 14 Pageid#: 716
        For her second cause of action, Barringer alleges that during her last two

 years of employment with J&R, J&R failed to contribute to the employee

 retirement plan on her behalf, and from on or about September 1, 2016, to October

 28, 2016, J&R and Riley failed to pay Barringer’s wages, resulting in a loss to

 Barringer of $29,686.

        Finally, for her third cause of action, Barringer contends that during her

 employment at J&R, she brought to her workplace and kept there the following

 items of her personal property: a Sam’s MasterCard, four manila envelopes

 containing documents, calendars, personal mail with tax documents, personal

 crates of files, two Lowe’s gift cards and one Amazon gift card, a flashlight new in

 the package, a box of quota information, a crate, and personal files, all of which

 have been converted by J&R and Barringer.

        In Barringer’s first cause of action, she asserts state law1 claims of breach of

 express or implied contract, unjust enrichment, and fraud against both J&R and

 Riley. In her second cause of action, she asserts Virginia state law claims of

 breach of contract and unjust enrichment against both J&R and Riley. In her third

 cause of action, Barringer asserts state law claims of conversion, breach of express

 or implied contract, and unjust enrichment against both J&R and Riley. Barringer

        1
            It is alleged that all of the events described in this action occurred in Virginia.
 Compl. ¶ 22, ECF No. 1. Riley and Barringer are citizens of Virginia and J&R has its
 principal place of business in Virginia. Countercl. ¶¶ 1,2,3, ECF No. 36. Thus Virginia
 law is to be applied in determining the state law claims.
                                              -3-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 3 of 14 Pageid#: 717
 contends that the court has supplemental jurisdiction over these state law claims

 under 28 U.S.C. § 1367(a) because they so relate to the claims alleged in the

 Complaint that they form part of the same case or controversy.

       J&R and Riley have moved to dismiss pursuant to Federal Rule of Civil

 Procedure 12(b)(6) all of the Counterclaim except the cause of action against J&R

 regarding its failure to pay Barringer’s wages. The Motion to Dismiss has been

 fully briefed and is now ripe for decision. 2

                                            II.

       Federal courts have supplemental jurisdiction over a state cause of action if

 both the state and federal claims at issue “derive from a common nucleus of

 operative fact.” UMWA v. Gibbs, 383 U.S. 715, 725 (1966). A common nucleus

 of operative fact may not exist where an employer-employee relationship is the

 sole link between the state and federal claims. See Williams v. Long, 558 F. Supp.

 2d 601, 604 (D. Md. 2008) (finding an employer-employee relationship

 insufficient for supplemental jurisdiction in a Fair Labor Standards Act action);

 Stadler v. McCullouch, 949 F. Supp. 311, 313–14 (E.D. Pa. 1996) (finding the

 same in an ERISA action).




       2
           I will dispense with oral argument because the facts and legal contentions are
 adequately presented in the materials before the court and argument would not
 significantly aid the decisional process.
                                           -4-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 4 of 14 Pageid#: 718
       Here, the court has subject-matter jurisdiction over the federal claims in the

 plaintiffs’ Complaint pursuant to 28 U.S.C. § 1331 (providing for federal-question

 jurisdiction). The court has subject-matter jurisdiction over the state claims in the

 Complaint pursuant to 28 U.S.C. § 1367(a) (providing for supplemental

 jurisdiction). The court also has supplemental subject-matter jurisdiction over

 Barringer’s first and second causes of action regarding the $581,880.85 she

 deposited in J&R’s bank account, J&R’s alleged failure to contribute to the

 employee retirement plan, and J&R’s alleged failure to pay Barringer’s wages.

 These causes of action require consideration of facts already at issue under the

 plaintiffs’ claims that Barringer embezzled funds from J&R and that she

 unlawfully accessed retirement funds.

       However, I decline to exercise supplemental jurisdiction over Barringer’s

 third cause of action. The employer-employee relationship is the sole link between

 this cause of action and the federal claims in this case. Accordingly, I will dismiss

 without prejudice for lack of subject-matter jurisdiction Barringer’s cause of action

 alleging conversion, breach of express or implied contract, and unjust enrichment

 against both J&R and Riley regarding the personal property she took to her

 workplace.




                                          -5-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 5 of 14 Pageid#: 719
                                          III.

       Federal pleading standards require that a complaint contain a “short and

 plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

 Civ. P. 8(a)(2). In order to survive a motion to dismiss, the complaint must “state[]

 a plausible claim for relief” that “permit[s] the court to infer more than the mere

 possibility of misconduct” based upon its “judicial experience and common sense.”

 Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). In evaluating a pleading, the court

 accepts as true all well-pled facts and construes those facts in the light most

 favorable to the plaintiff. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591

 F.3d 250, 255 (4th Cir. 2009). However, “the tenet that a court must accept as true

 all of the allegations contained in a complaint is inapplicable to legal conclusions.”

 Iqbal, 556 U.S. at 678. “While legal conclusions can provide the framework of a

 complaint, they must be supported by factual allegations.” Id. at 679.

                                          A.

       The plaintiffs first assert that Barringer’s Counterclaim does not allege

 sufficient facts to support any claims against Riley personally.

       A corporation is a legal entity “entirely separate and distinct from the

 shareholders or members who compose it.” Cheatle v. Rudd’s Swimming Pool

 Supply Co., 360 S.E.2d 828, 831 (Va. 1987). Ignoring the separate existence of a

 corporation and imposing personal liability on its shareholders is an extraordinary


                                          -6-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 6 of 14 Pageid#: 720
 act to be taken only when necessary to promote justice. See id. There is no single

 rule for determining when holding a shareholder personally liable is necessary.

 O’Hazza v. Exec. Credit Corp., 431 S.E.2d 318, 320 (Va. 1993). However, the

 Virginia Supreme Court has held that doing so is justified when the “unity of

 interest and ownership is such that the separate personalities of the corporation and

 the individual no longer exist,” and the shareholder “controlled or used the

 corporation to evade a personal obligation, to perpetrate fraud or a crime, to

 commit an injustice, or to gain an unfair advantage.” Id. at 320–21; see also

 Cheatle, 360 S.E.2d at 831 (finding the facts insufficient to show that the

 shareholders were the alter ego of the corporation when the shareholders had not

 personally guaranteed the corporation’s indebtedness, commingled corporate and

 personal assets, or siphoned corporate assets into their own pockets).

       The facts alleged in Barringer’s Counterclaim against Riley are insufficient

 for the court to ignore the existence of J&R and hold Riley personally liable for the

 alleged wrongs. Barringer has not alleged facts sufficient for the court to infer that

 the separate personalities of J&R and Riley no longer exist or that J&R is Riley’s

 alter ego. The allegations do not suggest that Riley personally guaranteed the

 alleged loan that Barringer made to J&R. They also do not suggest that Riley

 personally benefitted from the funds by using them for himself.           Rather, the

 allegations indicate that Barringer expected J&R, rather than Riley, to repay the


                                          -7-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 7 of 14 Pageid#: 721
 loan, and she deposited the funds into J&R’s bank account. Further, Barringer’s

 allegation that Riley made loans to J&R from his personal funds does not amount

 to a commingling of personal and corporate assets. There is no evidence that Riley

 treated J&R’s funds as his own. In addition, Barringer’s remaining causes of

 action only mention Riley’s name; they do not allege any additional facts that

 would allow the court to infer that Riley should be held personally liable for the

 alleged wrongs. Accordingly, I will grant the Motion to Dismiss as to Barringer’s

 Counterclaim against Riley.

                                           B.

       The plaintiffs next move to dismiss Barringer’s first cause of action against

 J&R alleging breach of express or implied contract, unjust enrichment, and fraud

 regarding the $581,880.85 she deposited in J&R’s bank account and J&R has not

 repaid. The plaintiffs argue that this cause of action is deficient because it does not

 state whether the loans were memorialized in writing or whether they were the

 result of an oral agreement, the terms of any oral agreement, or the dates and

 amounts of each loan.

       Under Virginia law, a plaintiff claiming breach of an express contract must

 establish (1) a legally enforceable obligation of a defendant to a plaintiff, (2) the

 defendant’s violation or breach of that obligation, and (3) injury or damage to the

 plaintiff caused by the breach. Ulloa v. QSP, Inc., 624 S.E. 2d 43, 48 (Va. 2006).


                                           -8-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 8 of 14 Pageid#: 722
 To prove a legally enforceable obligation, the plaintiff must prove (1) offer, (2)

 acceptance, and (3) consideration. See Montagna v. Holiday Inns, Inc., 269 S.E.

 2d 838, 844 (Va. 1980). Proof of damages is also an essential element, and a

 plaintiff’s failure to prove damages requires that the action be dismissed.

 Manchester Oaks Homeowners Ass’n, Inc. v. Batt, 732 S.E.2d 690, 699 (Va. 2012).

 The plaintiff bears the burden of proving the amount of damages with “reasonable

 certainty.” Id.

        The facts alleged in Barringer’s first cause of action are insufficient for the

 court to infer that an express contract existed between Barringer and J&R.

 Barringer has not alleged facts sufficient for the court to infer that J&R was under

 a legally enforceable obligation to repay her. In particular, Barringer has not

 alleged facts or circumstances showing that J&R, through Riley, offered to repay

 the money. Though she alleges that, upon information and belief, J&R did not

 intend to repay her, this allegation does not provide facts sufficient for the court to

 infer any offers by J&R. Accordingly, I will grant the Motion to Dismiss as to

 Barringer’s first cause of action against J&R alleging breach of express contract.

       In Virginia, a claim of breach of implied contract is a claim at law based in

 the same principles as an equitable claim of unjust enrichment. See Kern v. Freed

 Co., 299 S.E.2d 363, 364–65 (Va. 1983) (“It is true the law will imply a promise to

 pay for goods received. However, this implied or quasi-contract is based on


                                           -9-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 9 of 14 Pageid#: 723
  equitable principles . . . that a man shall not be allowed to enrich himself unjustly

  at the expense of another.”) (internal citations omitted). To state a claim for

  implied contract, plaintiffs must allege that (1) they rendered valuable services, (2)

  to the defendant, (3) which were requested and accepted by the defendant, (4)

  under circumstances that reasonably notified the defendant that the plaintiff

  expected to be paid by the defendant. T.G. Slater & Son, Inc. v. Donald P. &

  Patricia A. Brennan LLC, 385 F.3d 836, 843 (4th Cir. 2004). Similarly, a party

  claiming unjust enrichment must demonstrate that (1) the plaintiff conferred a

  benefit on the defendant, (2) the defendant knew of the benefit and should

  reasonably have expected to repay the plaintiff, and (3) the defendant accepted or

  retained the benefit without paying for its value. Schmidt v. Household Fin. Corp.

  II, 661 S.E.2d 834, 838 (Va. 2008).

        Taken in the light most favorable to Barringer, the facts alleged in her first

  cause of action are sufficient to support her breach of implied contract and unjust

  enrichment claims. Barringer’s transfer of funds to J&R was a valuable service

  that conferred a benefit on J&R. Further, Barringer alleges that J&R, through

  Riley, knew of and requested the funds. Barringer also alleges that J&R accepted

  the funds and has not repaid her for them.           In light of their employment

  relationship, rather than a friendly or familial relationship, and the size of the sum

  of money, Barringer has alleged facts sufficient to infer that J&R should have been


                                           -10-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 10 of 14 Pageid#: 724
  notified that Barringer expected to be repaid. Accordingly, I will deny the Motion

  to Dismiss as to Barringer’s first cause of action alleging breach of implied

  contract and unjust enrichment.

        To state a cause of action for fraud, a plaintiff must prove that there was “a

  false representation of a material fact, made intentionally and knowingly, with

  intent to mislead.” Sales v. Kecoughtan Housing Co., 690 S.E.2d 91, 94 (Va.

  2010) (quoting Elliott v. Shore Stop, Inc., 384 S.E.2d 752, 756 (Va. 1989)). A

  plaintiff must also show that there was reliance on the false representation, and the

  reliance led to damages. Id. Under federal pleading rules, a party must state with

  particularity the circumstances constituting fraud. Fed. R. Civ. P. 9(b).

        The facts in Barringer’s first cause of action are insufficient for the court to

  infer that J&R committed fraud. In particular, Barringer does not allege facts

  sufficient for the court to infer that J&R represented that it would repay her.

  Although she alleges that, upon information and belief, J&R did not intend to

  repay her, this allegation does not provide sufficient facts regarding any

  representations by J&R. Accordingly, I will grant the Motion to Dismiss as to

  Barringer’s first cause of action against J&R alleging fraud.

                                           C.

        The plaintiffs also move to dismiss Barringer’s second cause of action

  against J&R alleging breach of contract and unjust enrichment regarding J&R’s


                                           -11-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 11 of 14 Pageid#: 725
  failure to contribute to the employee retirement plan. The plaintiffs assert that

  Barringer has not alleged any damages as a result of J&R’s failure to contribute to

  the retirement plan, and she has not requested any equitable relief. Barringer

  argues that the Counterclaim seeks “funds that are justly due and owing” due to

  J&R’s failure to contribute to the plan. Answer 13, ECF No. 36.

        In light of the requirements set out above, Barringer’s second cause of action

  regarding J&R’s failure to contribute to the employee retirement plan does not

  allege facts sufficient to state a breach of contract claim. In particular, it does not

  contain facts sufficient for the court to infer proof of damages.          Barringer’s

  reference to “funds that are justly due and owing” does not set forth the amount of

  damages with reasonable certainty. The second cause of action also fails to allege

  facts sufficient for the court to infer that J&R was unjustly enriched. It does not

  state facts suggesting that Barringer conferred any services or benefits on J&R.

  Accordingly, I will grant the Motion to Dismiss as to Barringer’s second cause of

  action against J&R alleging breach of contract and unjust enrichment regarding

  J&R’s failure to contribute to the employee retirement plan.

                                            D.

        Lastly, the plaintiffs move to dismiss Barringer’s demands for punitive

  damages and attorneys’ fees, arguing that she has not alleged any facts to support

  demands for either form of relief. Barringer seeks both punitive damages and


                                           -12-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 12 of 14 Pageid#: 726
  attorneys’ fees in connection with her claims regarding the funds she deposited in

  J&R’s bank account.

        “[W]here the act or omission complained of is free from fraud, malice,

  oppression, or other special motives of aggravation, damages by way of

  punishment cannot be awarded, and compensatory damages only are permissible . .

  . .” PGI, Inc. v. Rathe Prods., Inc., 576 S.E.2d 438, 444 (Va. 2003) (quoting Baker

  v. Marcus, 114 S.E.2d 617, 621 (Va. 1960)).           Moreover, punitive damages

  generally are not allowed for breach of contract claims. Wright v. Everett, 90

  S.E.2d 855, 860 (Va. 1956). Barringer has not alleged facts sufficient for the court

  to infer that J&R acted fraudulently, with malice, or with special motives of

  aggravation. Accordingly, I will grant the Motion to Dismiss as to Barringer’s

  demands for punitive damages.

        “Ordinarily, in the absence of a statutory or contractual provision to the

  contrary, attorneys’ fees are not recoverable by the prevailing litigant.” Gilmore v.

  Basic Indus., Inc., 357 S.E.2d 514, 517 (Va. 1987). Barringer has not alleged facts

  showing a contractual provision regarding attorneys’ fees, nor does her

  Counterclaim arise from statutes providing for attorneys’ fees. Accordingly, I will

  grant the Motion to Dismiss as to Barringer’s demands for attorneys’ fees.




                                          -13-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 13 of 14 Pageid#: 727
                                           IV.

        For   the   foregoing   reasons,    the    Motion    to   Dismiss    Barringer’s

  Counterclaims, ECF No. 47, is GRANTED IN PART and DENIED IN PART, as

  follows:

        1.    Barringer’s Counterclaim alleging conversion, breach of express or
              implied contract, and unjust enrichment against both J&R and Riley
              regarding her personal property at the workplace is DISMISSED;

        2.    Barringer’s Counterclaim against defendant Roy Carlus Riley is
              DISMISSED;

        3.    Barringer’s Counterclaim against J&R alleging breach of express
              contract and fraud regarding the $581,880.85 she deposited in J&R’s
              bank account is DISMISSED;

        4.    Barringer’s Counterclaim against J&R alleging breach of contract and
              unjust enrichment regarding J&R’s alleged failure to contribute to her
              employee retirement plan is DISMISSED;

        5.    Barringer’s demands for punitive damages and attorneys’ fees are
              DISMISSED; and

        6.    The Motion to Dismiss is DENIED as to Barringer’s Counterclaim
              against J&R alleging breach of implied contract and unjust
              enrichment regarding the $581,880.85 she deposited in J&R’s bank
              account.

        It is so ORDERED.

                                                  ENTER: October 9, 2018

                                                  /s/ James P. Jones
                                                  United States District Judge




                                           -14-

Case 1:18-cv-00007-JPJ-PMS Document 83 Filed 10/09/18 Page 14 of 14 Pageid#: 728
